DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 5-8, 11-13 and the cancellation of claim 3 in the response filed 23 February 2021 are acknowledged by the Examiner. 
	Claims 1, 5-8, 11-20 are pending.
Claims 1, 5-8, 11-13 are under consideration.
	Claims 14-20 remain withdrawn.

Response to Arguments
With respect to claims 1 and 12, Applicant argues that the previous combination does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. McClure Jr remains the primary reference in the current action as it continues to share structural and functional characteristics with the claimed invention. Applicant’s arguments that McClure Jr does not disclose “and a plurality of depressions disposed in the respective perimeter of the rigid upper member or of the rigid lower member, each of the plurality of depressions configured to receive a portion of a respective one of the plurality of straps and the respective portion of the liner attached to the respective one of the plurality of straps, thereby allowing each of the plurality of straps to sit in line with the brace” in light of the 112 rejections below and McClure Jr Fig 2 showing straps 11/12 are shown attached to the cuffs 22/27 and to the rigid members 26/20 in a manner that allows the straps to be in line with the brace as a whole are not found persuasive.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5-8, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 12, the limitation “and a plurality of depressions disposed in the respective perimeter of the rigid upper member or of the rigid lower member, each of the plurality of depressions configured to receive a portion of a respective one of the plurality of straps and the respective portion of the liner attached to the respective one of the plurality of straps, thereby allowing each of the plurality of straps to sit in line with the brace” is not supported in an original set of claims, in the Specifications, nor can it be properly determined from the Drawings, thus it is new matter. For the sake of compact prosecution, Examiner will interpret the claims as best can be understood from the specification such that the straps are attached to the liner which enables them to be "in line" with the brace.
Claims 5-8 and 13 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-8, 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “thereby allowing each of the plurality of straps to sit in line with the brace” it is unclear how the straps sit in line with the brace when the straps comprise the brace. For the sake of compact prosecution Examiner will interpret the straps to be in line with the upper and lower rigid members. 
Claims 5-8 and 13 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McClure Jr (US 3350719) in view of Lerman et al. (US 4628916) and in view of Ostrom et al (US 6488644) and in view of Lengyel (US 5336161).
With respect to claim 1, McClure discloses A low profile knee brace for use in the treatment of injury to a ligament (col 1 ln 19-21), comprising: an upper thigh cuff component (Fig 1, upper cuff component 22); a lower leg cuff component (Fig 1, lower cuff component 27); a non-removable liner encapsulating the upper thigh cuff component and the lower leg cuff component (Fig 1, non-removable liner 21 and 28); hinge assemblies (Fig 1, hinge at pins 34/44), wherein the upper thigh cuff component and the lower leg cuff component are pivotally attached to the hinge assemblies (Fig 5, cuffs 22 and 27 hinging shown and pins 34/44); a plurality of straps for securing the brace to a wearer's leg (Fig 2, straps 16/14/17), wherein each of the plurality of straps is attached directly to a respective portion of the liner (Fig 2, liner 21/28 shown sewn to the outer surface of straps 11/12); and a rigid upper member (Fig 2,  and a plurality of depressions disposed in the respective perimeter of the rigid upper member or of the rigid lower member, each of the plurality of depressions configured to receive a portion of a respective one of the plurality of straps and 2the respective portion of the liner attached to the respective one of the plurality of straps, thereby allowing each of the plurality of straps to sit in line with the brace (Fig 2, straps 11/12 are shown attached to the cuffs 22/27 and to the rigid members 26/20 in a manner that allows the straps to be in line with the brace as a whole).  
McClure is silent on a continuous non-removable liner; bilateral hinge assemblies; comprising: a recessed channel extending centrally along substantially an entire respective length of extension of 
Lerman et al. teaches an analogous leg brace having a continuous liner (Fig 8, liner shown continuous across the entire device- upper and lower components, col 11 ln 54-67); bilateral hinge assemblies (Fig 8, optional bilateral assemblies shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of McClure Jr to be continuous and the hinge assembly of McClure Jr to be bilateral as taught by Lerman et al. in order to improve comfort (Lerman eta l. col 13 ln 43) and improve support (Lerman et al. col 13 ln 44-45).
McClure Jr/Lerman et al. discloses the device as discussed above.
	McClure Jr/Lerman et al. is silent on comprising: a recessed channel extending centrally along substantially an entire respective length of extension of 
Ostrom et al teaches an analogous upper and lower member 18/19 having a three dimensional structure having a recessed channel (Fig 2, col 2 ln 15-20) extending centrally along substantially an entire length of extension of said rigid upper member and said rigid lower member such that said recessed channel is recessed with respect to substantially an entire perimeter of each of said rigid upper member (Fig 2) and said rigid lower member wherein said recessed channel is not an aperture of said rigid upper member or of said rigid lower member and comprises substantially continuous portions of said rigid upper member and said rigid lower member (Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design and material of the device of McClure/Lerman et al to be the structural design as taught by Ostrom et al in order have a device of desired rigidity (Ostrom et al col 2 ln 15-20).
McClure Jr/Lerman et al/Ostrom et al discloses the device as discussed above.
McClure Jr/Lerman et al/Ostrom et al is silent on and wherein said rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of McClure Jr/Lerman et al/Ostrom et al to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 5, McClure Jr/Lerman et al/Ostrom et al/Lengyel discloses The brace of Claim 1, wherein: the upper thigh cuff component is constructed from a two dimensional titanium alloy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of McClure Jr/Lerman et al/Ostrom et al to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 6, McClure Jr/Lerman et al/Ostrom et al/Lengyel discloses The brace of Claim 1, wherein the lower leg cuff component is constructed from a two dimensional titanium component (Lengyel col 5 ln 55-65, titanium/aluminum alloy) embedded in the liner (McClure Jr Fig 2, cuff shown embedded in liner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of McClure Jr/Lerman et al/Ostrom et al to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 7, McClure Jr/Lerman et al/Ostrom et al/Lengyel discloses The brace of Claim 1, wherein the upper thigh cuff component and the lower leg cuff component are each constructed from two dimensional titanium (Lengyel col 5 ln 55-65, titanium/aluminum alloy) embedded in the liner(McClure Jr Fig 2, cuff shown embedded in liner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of McClure Jr/Lerman et al/Ostrom et al to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 8, McClure Jr/Lerman et al/Ostrom et al/Lengyel discloses The brace of Claim 1.
The current combination of McClure Jr/Lerman et al/Ostrom et al/Lengyel is silent on wherein the liner comprises a combination of foam and fabric padding.  
Lerman et al. further teaches a liner that comprises a combination of foam and fabric padding (col 11 ln 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of McClure Jr/Lerman et al/Ostrom et al/Lengyel to comprise .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McClure Jr/Lerman et al/Ostrom et al/Lengyel as applied to claim 1 above, and further in view of Hollister et al. (US 2012/0016283).
With respect to claim 11, McClure Jr/Lerman et al/Ostrom et al/Lengyel discloses The brace of Claim 1.
McClure Jr/Lerman et al/Ostrom et al/Lengyel is silent on wherein the liner further comprises a plurality of windows.
Hollister et al teaches an analogous leg brace with a liner 42 that comprises a plurality of windows (Fig 1, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuffs and liners of McClure Jr/Lerman et al/Ostrom et al/Lengyel to have the windows as taught by Hollister et al. for ventilation (Hollister et al. [0045]).

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McClure Jr in view of Lengyel and in view of Lerman et al and in view of Ostrom et al.
With respect to claim 12, McClure Jr discloses A low profile knee brace (Fig 1, col 1 ln 19-21), comprising: a malleable leg cuff assembly (Fig 2, assembly shown, comprising of at least 11/12, malleable due to the leather material), comprising: an upper thigh cuff component (Fig 1, upper cuff component 22) a lower leg cuff component (Fig 1, lower cuff component 27); and a non-removable liner encapsulating the leg cuff assembly (Fig 1, liner 21 and 28); a lateral upper rigid member connected to the upper thigh cuff component (Fig 2, upper rigid member 20); a lateral lower rigid member connected to the lower leg cuff component (Fig 2, lower rigid member 26); wherein each of the lateral upper member and the lateral lower member has a three dimensional structure (Fig 2, upper and lower members 20/26 shown to have a three dimensional structure), and a plurality of depressions disposed in the respective perimeter of the lateral upper rigid member or of the lateral lower rigid member, each of the plurality of 
McClure Jr is silent on an upper thigh cuff component capable of being formed to custom fit the thigh of a wearer; a lower leg cuff component capable of being formed to custom fit the calf of a wearer; and a continuous non-removable liner; comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to 4substantially an entire respective perimeter of the lateral upper member or of the lateral lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof; and the respective straps.  
Lengyel teaches an analogous leg orthosis and wherein cuff component 18 being formed to custom fit the thigh of a wearer (col 2 ln 60-65, reformable thus capable of being custom fit to a user) said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of McClure Jr/Lerman et al. to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
McClure Jr/Lengyel discloses the device as discussed above.
McClure Jr/Lengyel is silent on and a continuous non-removable liner; comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with 
Lerman et al. teaches an analogous leg brace having a continuous liner (Fig 8, liner shown continuous across the entire device- upper and lower components, col 11 ln 54-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of McClure Jr/Lengyel to be continuous as taught by Lerman et al. in order to improve comfort (Lerman eta l. col 13 ln 43).
McClure Jr/Lengyel/Lerman et al discloses the device as discussed above.
McClure Jr/Lengyel/Lerman et al is silent on comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to 4substantially an entire respective perimeter of the lateral upper member or of the lateral lower member.
Ostrom et al teaches an analogous upper and lower member 18/19 having a three dimensional structure having a recessed channel (Fig 2, col 2 ln 15-20) extending centrally along substantially an entire length of extension of said rigid upper member and said rigid lower member such that said recessed channel is recessed with respect to substantially an entire perimeter of each of said rigid upper member (Fig 2) and said rigid lower member wherein said recessed channel is not an aperture of said rigid upper member or of said rigid lower member and comprises substantially continuous portions of said rigid upper member and said rigid lower member (Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design and material of the device of McClure Jr/Lengyel/Lerman et al to be the structural design as taught by Ostrom et al in order have a device of desired rigidity (Ostrom et al col 2 ln 15-20).
With respect to claim 13, McClure Jr/Lengyel/Lerman et al/Ostrom et al discloses The brace of Claim 12, wherein each of the respective straps (McClure Jr straps 11/12) comprises a strap tabs .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ADAM BAKER/             Examiner, Art Unit 3786                                                                                                                                                                                           
/KERI J NELSON/             Primary Examiner, Art Unit 3786